DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 4, filed 17 December 2021, with respect to claims 4 and 9 have been fully considered and are persuasive.  Therefore, the objections to claims 4 and 9 have been withdrawn. 

Applicant’s arguments, see Pages 4-5, filed 17 December 2021, with respect to claims 9-12 have been fully considered and are persuasive.  Therefore, the rejections of claims 9-12 have been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1-8: None of the prior art of record, alone or in combination, teaches or discloses an optical emission spectrometer with a spark chamber:
 	wherein the spark chamber is directly connected with the window holder and via the window holder with the coupling unit, 
 	wherein between the spark chamber and the window holder a sealing element is provided, and 
 	wherein the coupling unit comprises at least one elastic means which is arranged such that it presses the window holder against the spark chamber,
 	in combination with the rest of the limitations of independent claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896